Citation Nr: 0535222	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  98-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1979 to November 
1986. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in 
October 2001.  A transcript of the hearing is associated with 
the veteran's claims folder.

In July 2003, and again in November 2004, the Board remanded 
this issue for additional evidentiary development.  The case 
has since been returned to the Board for further appellate 
action.

In the November 2004 remand, the Board referred issues of 
service connection for disorders of the right hip and right 
knee to the RO.  In a subsequent February 2005 VA Form 21-
4138, the veteran pointed out that he was seeking service 
connection for a left hip disorder, not for the right hip.  
The record reflects that no action has yet been taken by the 
RO on these claims.  Therefore, they are referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's left knee disability is manifested by slight 
instability, X-ray evidence of arthritis, and painful motion.




CONCLUSION OF LAW

The veteran's left knee disability warrants a 10 percent 
rating for instability and a separate 10 percent rating for 
arthritis with pain on motion.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected left knee disorder.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in a December 2004 letter from the Appeals 
Management Center to the veteran and his representative.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
August 2005.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to these elements.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2005).  When evaluating the joints, inquiry will be directed 
as to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. § 4.45 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that knee impairment 
with recurrent subluxation or lateral instability warrants a 
10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it 
is severe.   

The objective evidence with respect to lateral instability 
and subluxation is largely negative.  While the October 2002 
VA examiner reported 1+ instability at 30 degrees of flexion, 
he reported no instability at 0 degrees.  A September 1999 
report indicates that there was no instability at 0 or 30 
degrees, and McMurray's and Lachman's tests were negative.  
The more recent April 2004 examination showed no medial or 
lateral laxity, and McMurray and Lachman tests were also 
negative.  The October 2002 examiner evaluated the veteran's 
left knee again in June 2005, and reported the same findings.  
However, the history of the veteran's left knee injury is 
clearly one of internal derangement, as noted in the October 
2002 and June 2005 reports.  This finding is consistent with 
the veteran's subjective complaints, as expressed in his 
September 1998 substantive appeal.  The veteran stated that 
his symptoms came from deep within his knee.  Thus, while a 
rating under Diagnostic Code 5257 is clearly supported, the 
recent findings would indicate that it currently results in 
no more than slight impairment due to lateral instability and 
subluxation.

While the veteran has consistently complained that his knee 
buckles, this appears to be a reference to giving way of the 
knee in the normal plane of motion, rather than a lateral 
instability.  This finding is based on the objective evidence 
reported above, as well as the veteran's complaints of 
weakness of the knee, as demonstrated on examination in June 
2005.  The Board will address the symptomatology of pain and 
weakness in more detail below.  Therefore, based on the 
minimal objective findings with respect to lateral 
instability and subluxation, the Board finds that a higher 
rating is not warranted under Diagnostic Code 5257.

The Board has considered whether a rating under a different 
diagnostic code would be more appropriate than 5257.  
However, given the measured ranges of motion, not even a 10 
percent rating would be warranted under Diagnostic Codes 5260 
[limitation of flexion] or 5261 [limitation of extension].  
The October 2002 VA examiner reported extension to 0 degrees 
and flexion to 82 degrees.  The April 2004 examiner reported 
range of motion from 0 to 120 degrees.  In June 2005, the 
veteran had range of motion from 0 to 110 degrees actively, 
and was able to squat from 0 to 100 degrees.  Such ranges of 
motion are noncompensable under Diagnostic Codes 5260 and 
5261, as well as 5256 [ankylosis].

The Board has also considered whether a rating is warranted 
for arthritis.  VA's General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero- 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, a subsequent VA General Counsel opinion, VAOPGCPREC 
9-98 (August 14, 1998), indicated in a footnote that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59. 

In the veteran's case, the recent X-ray findings have been 
essentially negative.  The April 2004 VA examiner noted no 
significant degenerative changes, as he also did in his June 
2005 report.  However, the Board notes that an arthroscopic 
procedure conducted in September 1996 showed changes 
consistent with degenerative joint disease.  In addition, X-
rays taken in December 1997 confirmed the presence of minimal 
degenerative joint disease of the left knee.  The Board notes 
that the April 2004 and June 2006 examiner did not find that 
arthritis was absent, only that "significant" degenerative 
joint disease was not present.  Diagnostic Code 5003 requires 
only X-ray evidence of arthritis in order to warrant a 10 
percent rating.  The Board believes that this criterion is 
met.  

As noted above, the veteran does not meet the criteria for 
even a zero percent rating under Diagnostic Codes 5260 or 
5261.  However, the veteran has consistently complained of 
pain and weakness associated with all ranges of motion.  The 
October 2002 VA examiner noted complaints of pain, groaning, 
grimacing, guarding, motion restriction and functional 
restriction associated with motion.  He has reported episodes 
of buckling and weakness of the knee.  He also reported 
increased functional loss associated with repetitive use.  In 
June 2005, the veteran was noted to express pain with 
repetitive movement.  The examiner also noted that the 
veteran's pain can be severe during flare-ups.  Therefore, 
the Board finds that that the veteran's complaints are 
objectively supported, and the requirements of VAOPGCPREC 9-
98 of X-ray evidence of arthritis and painful motion of the 
knee are met.  Accordingly, an additional 10 percent rating 
for arthritis under Diagnostic Code 5003 is warranted in 
addition to the 10 percent rating already assigned under 
Diagnostic Code 5257.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, to the extent that the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated 
solely on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding additional functional loss do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  The veteran is also 
rated under Diagnostic Code 5003 for arthritis; however, as 
discussed above, he is entitled to a 10 percent rating based 
entirely on painful motion and weakness.  Thus, the De Luca 
factors have already been considered and compensated for in 
the separate 10 percent rating granted herein.  

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his left knee disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

The Board having determined that a 10 percent rating is 
warranted for instability of the left knee and a separate 10 
percent rating is warranted for arthritis with pain on motion 
of the left knee, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


